In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-18-00307-CR


                               JAYLON SAPP, APPELLANT

                                             V.

                           THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 137th District Court
                                  Lubbock County, Texas
       Trial Court No. 2017-412,970, Honorable John J. "Trey" McClendon III, Presiding

                                     October 9, 2018

                             MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PARKER, JJ.

      Pending before this court is a motion to dismiss this appeal signed by both

appellant, Jaylon Sapp, and his attorney. Without passing on the merits of the case, we

grant the motion to dismiss pursuant to Texas Rule of Appellate Procedure 42.2(a) and

dismiss the appeal. Having dismissed the appeal at appellant’s request, no motion for

rehearing will be entertained and our mandate will issue forthwith.

                                                         Per Curiam

Do not publish.